ACCEPTED
                                                                                                     06-14-00210-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                 4/1/2015 6:45:05 PM
                                                                                                     DEBBIE AUTREY
                                                                                                              CLERK



                                     No. 06-14- 00210 - CR
                                                                              FILED IN
                                                                       6th COURT OF APPEALS
ZACKERY SUMMAGE                                  §                       TEXARKANA, TEXAS
                                                                  SIXTH COURT
                                                 §                     4/1/2015 6:45:05 PM
                                                 §                         DEBBIE AUTREY
VS.                                              §                OF APPEALS Clerk
                                                 §
                                                 §
THE STATE OF TEXAS                               §                STATE OF TEXAS
                                                 §



         APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                           APPELLEE’S BRIEF



   Harrison County District Attorney, Appellee moves this Court pursuant to Tex. R. App. Proc.

10.5 and 38.6(D) for an extension of thirty (30) days or until May 3rd, 2015, in which to file the

Appellee’s brief. In support, the Appellee would show the following:

   1. The Appellant’s brief was filed on March 4th, 2015.

   2. Appellee’s brief is due for filing on April 3rd, 2015.

   3. This is the first request for extension of time.

   4. Good cause exists for the granting of this motion. Within the past thirty days counsel for

       Appellee has undertaken the following matters in addition to his daily docket:

       A. In March counsel had to prepare and present 40 cases to the Grand Jury;

       B. Counsel has to prepare briefs in Smith v. State, Cause No. 06-14-00102-CR; Bledsoe

           v. State, Cause No. 06-14-00138-CR and Olsen v. State, Cause No. 06-14-001193-

           CR.
C. Counsel has had to research and render advice on several potential litigation matters

   to the County Commissioners Court.

D. This motion is not sought for purposes of delay, but so that justice may be done.



Wherefore, Appellant requests until May 3rd, 2015, in which to complete his brief.



                                                    Respectfully submitted,
                                                    /S/ Timothy J. Cariker
                                                    ____________________________

                                                    Timothy J. Cariker
                                                    State Bar No. 24009942

                                                    P.O. Box 776
                                                    Marshall, Texas 75671
                                                    Telephone: 903-935-8408
                                                    Fax: 903-938-9312
                                                    timc@co.harrison.tx.us


                                                    ATTORNEY FOR APPELLEE
                                                    HARRISON COUNTY
                                                    DISTICT ATTORNEYS OFFICE
                               CERTIFICATION OF SERVICE




I certify that a true and correct copy of the Appellee’s First Motion for Extension of Time to File
Appellee’s Brief has been delivered to the Appellant’s Attorney on Appeal.
.


               04/01/2015                            /S/     Timothy J. Cariker
Dated_____________________________                   ___________________________________

                                                             Timothy J. Cariker
                                                             State Bar No. 24009942

                                                             P.O. Box 776
                                                             Marshall, Texas 75671
                                                             Telephone: 903-935-8408
                                                             Fax: 903-938-9312
                                                             timc@co.harrison.tx.us